DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendments
Applicant's amendments filed 11/10/2022 to claims 30, 35-38 have been entered. Claims 1-29, and 53-55 have been canceled. Claim 56 has been added. Claims 30-52 and 56 remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. 
The instant amendments have overcome the new matter rejections of record and overcome the nonstatutory double patenting rejections of claims 30-38, which are withdrawn.
Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-32, 34-38, and 56 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
See MPEP § 2163.06 through § 2163.07 for a more detailed discussion of the written description requirement and its relationship to new matter. The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117.
In this case, claim 30 has been amended to recite “i) a first microfluidic device, said device comprising a first growth chamber; said first growth chamber comprising one or more organoids comprising cells and tissues, and ii) a second microfluidic device comprising a second growth chamber; b) removing said one or more organoids from said first growth chamber of said first microfluidic device to produce removed organoids; c)placing said one or more removed organoids of step b) in said growth chamber second microfluidic device to produce one or more placed organoids;” but this limitation only has support for when the claimed microfluidic device is implanted in vivo in a subject prior to step (a) of claim 30, for example see ¶0006-0008 of the specification. Claim 30 was not amended in the reply to require the limitations of claim 33 as a step prior to step (a), and so the claim necessarily recites new matter not supported by the original disclosure. 
	Applicant must either specifically point out the original descriptive support for the full scope of claim 30 to obviate the new matter rejection necessitated by Applicant’s amendment to claim 30, or amend claim 30 accordingly in the next reply to remove the new matter as set forth above. 
	In so much that claims 31, 32, 34-38, and 56 depend from claim 30 and must incorporate the new matter of claim 30, these dependent claims must be rejected with claim 30 under 35 U.S.C. § 112(a).

Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 35 recites the limitation "perfusion fluid", which blurs the metes and bounds of the claim as it is unclear if this claim is or is not referring the medium of claim 30 and “perfusion fluid” is the generic and broader embodiment of the medium of claim 30. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 35 recites the broad recitation “perfusion fluid” but the claim from which it depends, claim 30,  recites a medium (comprising) oxygen and nutrients, which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 39, 40, 45-47, and 52 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated Lowrey et al. (US 2004/0259177) as evidenced by the definition of “organoid” (Miller-Keane Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health, 7th Ed. (2003), ISBN-10: 1416026045), the definition of “tissue” (R. M. Youngson, Collins Dictionary of Medicine (4th ed.). Collins).
This rejection addresses the embodiment of the generic “organoid comprising cells” of claims 30, 39, and 46 and as evidenced by the extrinsic definition of “organoid” as resembling an organ and/or a structure that resembles an organ. This rejection addresses the embodiment of tissue as any aggregation of joined cells and their connections that are capable of performing a specific function as evidenced by the extrinsic definition of “tissue”. See M.P.E.P. § 2111.
Lowrey teaches a method comprising providing a generic microfluidic/microscale device comprising multiple channels and chambers, and loading said device with multicellular tissues by concurrent flow such that mammalian cellular organoids/spheroids form (¶0005 and ¶0058-0061), followed by culturing of the organoids/spheroids by perfusing culture medium containing soluble factors through the device (Example 3), anticipating claims 39, 40, 46, 47. Lowrey teaches providing an automated liquid handling device such as those commonly used in a high throughput screening (HTS) setting (Example 1), anticipating claim 35. Lowrey teaches adding a catch basin with a filter such that cells are retained and permits laminar flow (Fig. 9 and 10 and Example 1), anticipating claims 37, 45, and 52. 
	Regarding steps (c) and (d) of claim 39, and steps (c)-(e) of claim 46, the express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness." See In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) and M.P.E.P. § 2112 and 2131.01(II). In this case, Lowrey teaches perfusing the organoids and thus inherently teaches inducing the cells of the organoids to migrate and colonize said growth chamber for claim 30, producing developed tissue and structures for claim 30, producing tissue with a 3D form in said growth chamber for claim 39, and culturing said organoids to produce tissue in said growth chamber for claim 46. Claims 30, 39, and 46 recite the intended result of the positively recited step of perfusing, and so are inherently anticipated by Lowrey. The extrinsic evidence from the teachings of Lowrey absent any showing to the contrary (reasonably commensurate to the scope of the claims) makes clear that the perfusion step of Lowrey’s methods meets the generic inducing and producing steps of claim 39, and generic inducing and culturing steps of claim 46.
Therefore, and for the reasons above Lowry anticipates claims 39, 40, 45-47, and 52.

Claims 39, 40, 46, and 47 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by McGuigan et al. (PNAS (2006), 103(31), 11461-11466) as evidenced by the definition of “organoid” (Miller-Keane Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health, 7th Ed. (2003), ISBN-10: 1416026045), and the definition of “tissue” (R. M. Youngson, Collins Dictionary of Medicine (4th ed.). Collins).
This rejection addresses the embodiment of the co-culture of multiple cells types on a collagen gel for the generic “organoid comprising cells” of claims 39, and 46, the generic “tissue with a 3D form” of claim 39, and the generic tissue of claim 46 as evidenced by the extrinsic definition of “organoid” as resembling an organ and/or a structure that resembles an organ. This rejection addresses the embodiment of tissue as any aggregation of joined cells and their connections that are capable of performing a specific function evidenced by the extrinsic definition of “tissue”. This rejection addresses the embodiment of a gel-contacted on the exterior surface with culture medium comprising growth factors for claims 53-55. See M.P.E.P. § 2111.
McGuigan teaches a method of making vascular organoids, the method comprising adding HepG2 (epithelial) cells and endothelial cells to collagen rod modules and then adding the cell-seeded modules to a tubular microfluidic device and wherein the cells are perfused with culture media comprising serum and grow in the device such that cells grow and such that a vascular organoid is formed (Fig. 1; p11462-63, subheading “Results and Discussion”, paragraph starting “Collagen-HepG2 modules were…” through paragraph ending “…on the PNAS website”), anticipating claims 39, 40, 46, and 47. McGuigan teaches perfusing tubular microfluidic device with cell culture medium at physiological pressures and an oxygen supply (p11643, paragraph starting “Modules were randomly…”), anticipating claims 30 and 35.  
	Regarding steps (c) and (d) of claim 39, and steps (c)-(e) of claim 46, the express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness." See In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) and M.P.E.P. § 2112 and 2131.01(II). In this case, McGuigan teaches perfusing the organoids and thus inherently teaches inducing the cells of the organoids to produce tissue with a 3D form in said growth chamber for claim 39, and culturing said organoids to produce tissue in said growth chamber for claim 46. Claims 39 and 46 recite the intended result of the positively recited step of perfusing, and so are inherently anticipated by McGuigan. The extrinsic evidence from the teachings of McGuigan absent any showing to the contrary (reasonably commensurate to the scope of the claims) makes clear that the perfusion step of McGuigan’s methods meets the generic inducing and producing steps of claim 39, and generic inducing and culturing steps of claim 46.


Claims 39-41 and 46-48 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Marx (WO 2009/146911) as evidenced by the definition of “organoid” (Miller-Keane Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health, 7th Ed. (2003), ISBN-10: 1416026045) and the definition of “tissue” (R. M. Youngson, Collins Dictionary of Medicine (4th ed.). Collins).
This rejection addresses the embodiment of the co-culture of multiple cells types on a collagen gel for the generic “organoid comprising cells” of claims 39, and 46, the generic “tissue with a 3D form” of claim 39, and the generic tissue of claim 46 as evidenced by the extrinsic definition of “organoid” as resembling an organ and/or a structure that resembles an organ. This rejection addresses the embodiment of tissue as any aggregation of joined cells and their connections that are capable of performing a specific function evidenced by the extrinsic definition of “tissue”. See M.P.E.P. § 2111.
Marx teaches a sensor-controlled organ-on-a-chip device, for establishing and/or maintaining organs or organoids (Abstract). Marx teaches culturing a hybrid bone and cartilage organoid, comprising chondroblasts and chondrocytes in the cartilage area and osteoclasts and osteoblasts in the bone area, wherein the interface to the bone area is coated with bone growth factors such as BMP (p16, lines 4-14; Also Fig.1 for organ cavity 4(a)), wherein the organ-on-chip system comprises a medium reservoir (2), an organ cavity (4, 4a, 4b), a microfluidic feed/perfusion channel (6), waste channels (7, 7a, 7b) and waste reservoir (5) (p11, line 25 through p12, line 4; Fig. 1 and 2A for different perspectives of the system), and wherein the medium fed from upper medium layer flows through the microfluidic feed channel (p4-6, description of Fig. 1), anticipating claims 39-41 and 46-48.
	Regarding steps (b) and (c) of claim 39, and steps (b) and (d) 46, the express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness." See In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) and M.P.E.P. § 2112. In this case, Marx teaches perfusing the organoids and thus inherently teaches inducing the cells of the organoids to colonize said growth chamber for claim 30, producing tissue with a 3D form in said growth chamber for claim 39, and culturing said organoids to produce tissue in said growth chamber for claim 46. Claims 30, 39, and 46 still recite the intended result of the positively recited step of perfusing and as such have been fully considered but afforded no additional patentable weight, and the claims are anticipated by Marx. Also see M.P.E.P. § 2112; the extrinsic evidence from the teachings of Marx absent any showing to the contrary (reasonably commensurate to the scope of the claims) makes clear that the perfusion step of Marx’s methods meets the generic inducing and producing steps of claim 39, and generic inducing and culturing steps of claim 46.
	Regarding steps (c) and (d) of claim 39, and steps (c)-(e) of claim 46, the express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness." See In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) and M.P.E.P. § 2112 and 2131.01(II). In this case, Marx teaches perfusing the organoids and thus inherently teaches inducing the cells of the organoids to produce tissue with a 3D form in said growth chamber for claim 39, and culturing said organoids to produce tissue in said growth chamber for claim 46. Claims 30, 39, and 46 recite the intended result of the positively recited step of perfusing, and so are inherently anticipated by Marx. The extrinsic evidence from the teachings of Marx absent any showing to the contrary (reasonably commensurate to the scope of the claims) makes clear that the generic inducing and producing steps of claim 39, and generic inducing and culturing steps of claim 46.

Claims 39, 40, 44, 46, 47, and 51 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Cheng et al. (Lab Chip (2009), 9, 269-275) as evidenced by the definition of “organoid” (Miller-Keane Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health, 7th Ed. (2003), ISBN-10: 1416026045) and the definition of “tissue” (R. M. Youngson, Collins Dictionary of Medicine (4th ed.). Collins).
This rejection addresses the embodiment of the co-culture of multiple cells types on a collagen gel for the generic “organoid comprising cells” of claims 39, and 46, the generic “tissue with a 3D form” of claim 39, and the generic tissue of claim 46 as evidenced by the extrinsic definition of “organoid” as resembling an organ and/or a structure that resembles an organ. This rejection addresses the embodiment of tissue as any aggregation of joined cells and their connections that are capable of performing a specific function evidenced by the extrinsic definition of “tissue”. See M.P.E.P. § 2111.
Cheng teaches a method comprising: 1) providing a microfluidic device comprising collagen gel (p269, subheading “PDMS microfluidic assay preparation…”, 2) loading the device with and culturing within the device a combination of mammary adenocarcinoma cells (MTLn3), human glioblastoma cells (U87MG), and microvascular endothelial cells (HMVEC), and 3) assaying the endothelial cells for migration by phase microscopy and wherein VEGF is added to the coculture such as to induce cell migration (p270-271, subheading “Endothelial cell migration…” and p271, subheading “1.”; Fig. 2, and the 1st paragraph of “Results and discussion”), anticipating claims 39, 46 and 52. Cheng teaches the device comprises multiple channels (Fig. 1), anticipating claims 40, and 47. Cheng teaches perfusing the culture media (Fig. 1), anticipating claim 35. Cheng teaches a cell-loaded channel, control (media) channel, and condition (media) channel fluidly connected to scaffold channels (Fig. 1), anticipating claims 44 and 52. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 30, 31, 35-40, 44, 46, 47, 51, 52, and 56 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lowrey et al. (US 2004/0259177) as evidenced by the definition of “organoid” (Miller-Keane Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health, 7th Ed. (2003), ISBN-10: 1416026045), the definition of “tissue” (R. M. Youngson, Collins Dictionary of Medicine (4th ed.). Collins;) and further evidenced by Kyung et al (Cytotechnology (1994), 14, 183-190;).
The teachings of Lowrey as evidenced by the definition of “organoid”, the definition of “tissue” are relied upon as set forth above in rejecting claims 39, 40, 45-47, and 52 under pre-AUA 35 U.S.C. § 102(b), and as applied to claims 39 and 46 reads on steps a)-i), d) and c) of claim 30 and further reads on claim 31, 35, and 37. The organoids/spheroids of Lowrey as cited above reads on claim 56.
Lowrey further teaches transferring the organoids/spheroids to a separate microfluidic device for high-throughput analysis of test agents (¶0067), reading on steps a)-i), a)-ii), b), and c) of claim 30. Lowrey further teaches a high throughput (HTS) screening system comprising a microfluidic device comprising a plurality of fluid flow channels and chambers (¶0022), reading on claim 36, 44, and 51. Lowrey further teaches an embodiment of a microfluidic device comprising one input streams which then forks among multiple microfluidic channels and chambers which then converge on one output stream, which would be advantageous for providing identical microenvironments for testing (¶0032; Fig. 8), reading on claim 38. 
Regarding claim 30, Lowrey does not teach a second microfluidic device comprising a second growth chamber; b) removing said one or more organoids from said first growth chamber of said first microfluidic device to produce removed organoids; c)placing said one or more removed organoids of step b) in said growth chamber second microfluidic device to produce one or more placed organoids. However, it would have been obvious to a person of ordinary skill in the art before the invention was made and the skilled artisan would have been motivated to transfer the organoids/spheroids of Lowrey from the first microfluidic device of Lowrey to a second and duplicate microfluidic device of Lowrey as Lowrey expressly considers transferring to organoids/spheroids to a second microfluidic device of Lowrey for high-throughput analysis of test agents.
Regarding claim 36, 44, and 51, Lowrey does not teach a single embodiment comprising the microfluidic device coupled/connected to a generic microfluidic system. However, in a separate embodiment Lowrey contemplates throughput (HTS) screening system comprising a microfluidic device comprising a plurality of fluid flow channels and chambers. Therefore, a person of ordinary skill in the art would have had a reasonable expectation of success in expanding Lowrey’s microfluidic device to microfluidic system comprising duplicate channels and chambers. The mere duplication of parts has no patentable significance unless a new or unexpected result is produced, see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), and the system of claim 36 is generic and so reads on the duplication of existing microfluidic parts.
Regarding claim 38, Lowrey does not teach a single embodiment comprising at least one inlet port and at least one outlet port connected to a generic microfluidic system. However, in a separate embodiment Lowrey teaches a microfluidic device comprising one input streams which then forks among multiple microfluidic channels and chambers which then converge on one output stream. Therefore, a person of ordinary skill in the art would have had a reasonable expectation of success in expanding Lowrey’s microfluidic device to microfluidic system comprising duplicate channels and chambers with an input and output port to and from the system, respectively. The skilled artisan would have been motivated to do so because Lowrey teaches that such a microfluidic system which would be advantageous for providing identical microenvironments for testing the cellular spheroids/organoids.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made.

Claim 30, 31, 35, 39, 40, 46, 47, 52, and 56 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McGuigan as evidenced by the definition of “organoid” as applied to claim 30 above, and further in view of Lowrey et al. (US 2004/0259177).
The teachings of McGuigan as evidenced by the definition of “organoid” and the definition of “tissue” are relied upon as set forth above in rejecting claims 39, 40, 46, 47, and 52 under pre-AIA  35 U.S.C. § 102(b), and read in part on claims 31 and 35. The vascular organoids of McGuigan as cited above reads on claim 56. McGuigan further teaches removing the endothelial cell-seeded modules for light microscopic analysis (p11465, subheading “Module Dimensions”), reading in part on steps a)-i), a)-ii), b), and c) of claim 30.
Regarding claim 30, McGuigan does not teach a second microfluidic device comprising a second growth chamber; b) removing said one or more organoids from said first growth chamber of said first microfluidic device to produce removed organoids; c)placing said one or more removed organoids of step b) in said growth chamber second microfluidic device to produce one or more placed organoids. 
Lowrey teaches a method comprising providing a generic microfluidic/microscale device comprising multiple channels and chambers, and loading said device with multicellular tissues by concurrent flow such that mammalian cellular organoids/spheroids form (¶0005 and ¶0058-0061), followed by culturing of the organoids/spheroids by perfusing culture medium containing soluble factors through the device (Example 3), reading in-part on claim 30. Lowrey further teaches transferring the organoids/spheroids to a separate microfluidic device for high-throughput analysis of test agents (¶0067), reading on steps a)-i), a)-ii), b), and c) of claim 30.
Regarding claim 30, it would have been obvious to a person of ordinary skill in the art before the invention was made and the skilled artisan would have been motivated to transfer the endothelial cell modules of McGuigan from the first microfluidic device of McGuigan to the second microfluidic device of Lowrey. A person of ordinary skill in the art would have had a reasonable expectation of success to do so because  McGuigan expressly considers transferring the endothelial cell modules to a second device. The skilled artisan would have been motivated to do so because Lowrey teaches that transferring a related 3D cell culture, organoids/spheroids, would be predictably advantageous for high-throughput analysis of test agents and so the modification of McGuigan’s methods would likely be improved by the ability to high-throughput analysis of test agents of McGuigan’s endothelial cell modules.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the invention was made.

Claims 33, 42, and 49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McGuigan and Lowrey as applied to claims 30, 39, and 46 above, and further in view of Wojciechowski et al. (2008), 140, 673-681; provided in the IDS dated 4/27/2018).
The teachings of McGuigan and Lowrey are relied upon as set forth above. McGuigan further contemplates in vivo use of the microfluidic device (p11464), right column, paragraph starting “We have demonstrated….”), reading in part on claim 33, 42, and 49.
Regarding claim 33, 42, and 49, McGuigan does not teach a single embodiment comprising implanting the microfluidic device into subjects.
Wojciechowski teaches a method for producing hematopoietic cells, the method comprising: 1) implanting a tubular implantation device (necessarily encompassing both a growth chamber and at least a single open port capable fluidic and cellular entry) in a subject whereby the implantation device is colonized by circulating arterial-femoral CD34+ hematopoietic stem cells (p674, subheading “Preparation of implantable cell capture tubes” and “Surgical implantation of the device”; Fig. 2 and 3 and text on p676-677 under subheading “Capture of CD34-positive hematopoietic stem cells” ); removing the implantation device and the tissue contained in the implantation device from the subject (p675, subheading “Collection and analysis of captured cells” and "Expansion of captured hematopoietic stem cells); providing a perfusion fluid to the tissue to remove the cells from the tubular device for downstream in vitro cell culture experiments (p675, subheading “Collection and analysis of captured cells”). Wojciechowski teaches differentiation of the captured hematopoietic stem cells into erythroid-burst forming units and granulocyte/monocyte forming units (Fig 6; p678-679, subheading “Viability and expansion of hematopoietic stem cells; Table 1).
Regarding claims 33, 42, and 49, it would have been obvious before the invention was made to further implant the device of McGuigan in view of Wojciechowski. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because McGuigan contemplates in vivo usage of the microfluidic device (e.g. implantation), and because both McGuigan and Wojciechowski are directed towards tubular microfluidic devices. The skilled artisan would have been motivated to do so to capture a source of CD34+ stem cells as taught by Wojciechowski, and to demonstrate the higher-level functions, nonthrombogenicity and ultimately the utility of McGuigan’s microfluidic device as a model of functional tissue and/or organs.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made.

Claims 30-32, 34-36, 39-41 and 46-48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marx (WO 2009/146911) as evidenced by the definition of “organoid” (Miller-Keane Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health, 7th Ed. (2003), ISBN-10: 1416026045) and the definition of “tissue” (R. M. Youngson, Collins Dictionary of Medicine (4th ed.). Collins) and in view of Lowrey et al. (US 2004/0259177)
The teachings of Marx are relied upon as set forth above in rejecting claims 39-41 and 46-48 as anticipated under pre-AIA  35 U.S.C. 102(b). The perfusion microfluidic device of Marx above reads on claims 31, 35, and 36.The hybrid bone and cartilage organoid taught by Marx above reads on claim 32. The BMP of Marx above reads on claim 34. Marx as applied to claims 36 and 49 inherently reads on steps (b) and (c) of claim 30. Marx further teaches moving cells or organ parts within an organ cavity or into or out of an organ cavity by using magnetic beads (p29, lines 22-30), reading in-part on claim 30.
Regarding claim 30, Marx does not teach a second microfluidic device comprising a second growth chamber; b) removing said one or more organoids from said first growth chamber of said first microfluidic device to produce removed organoids; c)placing said one or more removed organoids of step b) in said growth chamber second microfluidic device to produce one or more placed organoids. 
Lowrey teaches a method comprising providing a generic microfluidic/microscale device comprising multiple channels and chambers, and loading said device with multicellular tissues by concurrent flow such that mammalian cellular organoids/spheroids form (¶0005 and ¶0058-0061), followed by culturing of the organoids/spheroids by perfusing culture medium containing soluble factors through the device (Example 3), reading in-part on claim 30. Lowrey further teaches transferring the organoids/spheroids to a separate microfluidic device for high-throughput analysis of test agents (¶0067), reading on steps a)-i), a)-ii), b), and c) of claim 30.
Regarding claim 30, it would have been obvious to a person of ordinary skill in the art before the invention was made and the skilled artisan would have been motivated to transfer the bone marrow organoids of Marx from the first microfluidic device of McGuigan to the second microfluidic device of Lowrey. A person of ordinary skill in the art would have had a reasonable expectation of success to do so because Marx expressly considers moving single cells or organ parts outside of the organ cavity by utilizing magnetic beads. The skilled artisan would have been motivated to do so because Lowrey teaches that transferring a related 3D cell culture, organoids/spheroids, would be predictably advantageous for high-throughput analysis of test agents and so the modification of Marx’s methods would likely be improved by the ability to high-throughput analysis of test agents of Marx’s hybrid bone and cartilage organoid(s).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the invention was made.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 39-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, and 18 of U.S. Patent No. 9,951,313 as evidenced by the definition of “organoid” (Miller-Keane Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health, 7th Ed. (2003), ISBN-10: 1416026045) and the definition of “tissue” (R. M. Youngson, Collins Dictionary of Medicine (4th ed.). Collins; Reference U).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘313 patent are the narrower embodiment of claims 39-52 of the instant ‘094 application. Claim 1 of the ‘313 patent claims:
“A method for producing bone marrow tissue, the method comprising implanting a microfluidic implantation device comprising at least one of:
demineralized bone powder; and
a bone morphogenic protein (BMP)
in a subject under conditions whereby bone marrow tissue forms in the microfluidic implantation device;
removing the microfluidic implantation device and the bone marrow tissue contained in the microfluidic implantation device from the subject;
providing a perfusion fluid to the bone marrow tissue to maintain the bone marrow tissue ex vivo;
wherein the microfluidic implantation device includes at least one cell growth chamber and at least one open port providing a passage to the cell growth chamber to enable cells to enter the cell growth chamber after said implanting.”

Thus reading on the method of independent claims 39 and 46, the bone marrow organoids and tissue of claims 41 and 48, the implantation of claims 42 and 49, and the bone powder and BMP of claims 43 and, 50.
Similarly, claim 18 of the ‘313 patent claims:
“A method for producing bone marrow tissue, the method comprising implanting a microfluidic implantation device comprising:
demineralized bone powder;
bone-morphogenic protein 2 (BMP-2);
bone-morphogenic protein 4 (BMP-4); and
type I collagen;
in a subject under conditions whereby bone marrow tissue forms in the microfluidic implantation device;
removing the microfluidic implantation device and the bone marrow tissue contained in the microfluidic implantation device from the subject;
providing a perfusion fluid to the bone marrow tissue to maintain the bone marrow tissue ex vivo;
wherein the microfluidic implantation device includes at least one cell growth chamber and at least one open port providing a passage to the cell growth chamber to enable cells to enter the cell growth chamber after said implanting.”

Thus reading on the method of independent claims 30, 39, and 46 and the embodiment of cells reading on “organoids” and “tissue” as evidenced by the definitions above, the bone marrow organoids and tissue of claims 41 and 48, the implantation of claims 42 and 49, and the bone powder and BMP of claims 43 and, 50.
Claim 4 of the ‘313 patent further claims a microfluidic system, reading on claims44 and 51 of the instant ‘094 application.
Claim 5 of the ‘313 patent further claims a porous separation component, reading on claims 45 and 52 and of the instant ‘094 application.
Claim 6 of the ‘313 patent further claims at least one inlet port, one outlet port, and at least one fluid channel, reading on claims 40 and 47 of the instant ‘094 application.

Response to Arguments
Applicant’s arguments on pages 6-20 of the reply have been fully considered, but not found persuasive of error for the reasons given below. 
Applicant’s arguments with respect to the written description rejections of record on pages 7-8 of the reply have been fully considered but are not found persuasive of error, as the written description of record has been withdrawn and a new grounds of rejection under 35 U.S.C. 112, 1st paragraph has been issued in view of the instant amendments.
On pages 10-11 of the reply, Applicant alleges that Lowrey does not anticipate claims 39, 40, 46, and 47 under 35 U.S.C. § 102. This is not found persuasive of error because Applicant has not presented any additional factual evidence underpinned by any technical reasoning that Lowrey would not be capable of meeting the functional properties of claims 39 and 46. See M.P.E.P. §  2112 and M.P.E.P. § 2121. That one of Lowrey’s working examples is prophetic is not persuasive of error as Lowrey appears an enabling disclosure on its face absent any additional factual evidence underpinned by any technical reasoning that the methods of Lowrey utilizing the microfluidic device of Lowrey could not meet the functional limitations of claims 39 and 46.
On pages 12-13 of the reply, Applicant alleges that McGuigan does not anticipate claims 39, 40, 46, and 47 under 35 U.S.C. § 102. This is not found persuasive of error because Applicant is improperly importing limitations from the specification into the claims. The features upon which applicant relies (i.e., 3D form) are not recited in the rejected claim(s) rejected as anticipated by McGuigan.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). McGuigan as cited above teaches an “organoid” comprising endothelial cells suspended in collagen gel modules and expressly refers to these structures as vascular organoids as clearly admitted by Applicant.
On pages 13-15 of the reply, Applicant alleges that Marx does not anticipate claims 39, 40, and 46-48 under 35 U.S.C. § 102. This is not found persuasive of error because Applicant is improperly importing limitations from the specification into the claims. The features upon which applicant relies (i.e., 3D form) are not recited in the rejected claim(s) rejected as anticipated by Marx. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Marx as cited above teaches an “organoid” comprising cellular aggregates which clearly meets the broadest reasonable interpretation of the “organoid” as set forth with the appended evidentiary references.
On pages 16-17 of the reply, Applicant alleges that Cheng does not anticipate (presumably claims 39, 40, 44, 46, 47, and 51) under 35 U.S.C. § 102. This is not found persuasive of error because Applicant is improperly importing limitations from the specification into the claims. The features upon which applicant relies (i.e., 3D form) are not recited in the rejected claim(s) rejected as anticipated by Marx. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Cheng as cited above teaches the embodiment of the co-culture of multiple cells types on a collagen gel for the generic “organoid comprising cells” of claims 39, and 46, the generic “tissue with a 3D form” of claim 39, and the generic tissue of claim 46 as evidenced by the extrinsic definition of “organoid” as resembling an organ and/or a structure that resembles an organ thus meeting one broad and reasonable interpretation of the plain meaning of “organoid” as set forth by the appended evidentiary references.
	On pages 18-19 of the reply, Applicants rely on arguments traversing the above separate anticipation rejections over Lowrey, McGuigan, Marx, and Cheng  to traverse the further rejection of additional dependent claims under 35 U.S.C. § 103. Therefore, the response set forth above to arguments also applies to this rejection.
Applicant’s arguments on pages 19 of the reply regarding the nonstatutory double patenting rejections of claims 39-52 have been fully considered, but not found persuasive of error.


Conclusion
No claims are allowed. No claims are free of the art.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Sean C. Barron/Primary Examiner, Art Unit 1653